THE STATE OF TEXAS
                                          MANDATE
TO THE COUNTY COURT AT LAW OF LAMAR COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 3rd
day of June, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 In re: The Estate of Jane R. Curtis,                         No. 06-14-00037-CV
 Deceased
                                                              Trial Court No. P-17320




       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
trial court below. We affirm the judgment of the trial court to the extent it concludes that the Estate
recover actual damages from Jaeckle and Reunion Ranch, Inc., jointly and severally, in the sum of
$43,828.10. We reverse the trial court’s judgment, in part, as it fails to grant recovery for the
$35,000.00 debt, which was revived by acknowledgement four years before suit was filed. We
render judgment that the estate recover against Jaeckle for the $35,000.00 debt, and we remand
the case to the trial court for a determination of the total amount of damages the Estate is entitled
to recover against Jaeckle, individually, on the $35,000.00 note.
       We further order that appellant, Robert Jaeckle, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 31st day of August, A.D. 2015.

                                                               DEBRA K. AUTREY, Clerk